Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 02/19/2021.
Claims 1-20 are examined in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Control board, claims 4-5, 10 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by LEONG (US 20100149790 A1).
Regarding claim 1, LEONG discloses An impact tool (Figs. 1-2) comprising: 
a housing (Fig. 2) including a motor housing portion ([0028]) and an impact housing portion (38); 
an electric motor supported in the motor housing [0028]; 
a battery pack ([0028]) supported by the housing for providing power to the motor (Implicit); 
a drive assembly (18, 22) supported by the impact housing portion (38), the drive assembly (18, 22) configured to convert a continuous rotational input from the motor to consecutive rotational impacts upon a workpiece [0029], the drive assembly including 
an anvil (22) extending from the impact housing portion (38), 
a hammer (18) that is both rotationally and axially movable relative to the anvil (22) for imparting the consecutive rotational impacts upon the anvil [0029], and
 a spring (20) for biasing the hammer (18) in an axial direction toward the anvil (22); 
a boot (96) covering the impact housing portion (38)
a front retainer (102) arranged on the boot (96); 
a plurality of lenses (72) in the front retainer (102); 
a plurality of LEDs (62), each LED (62) respectively arranged within one of the lenses (72, [0034]); and 
a rear retainer (68) arranged between the boot (96) and the impact housing portion (38), 
the rear retainer (68) including a portion (front portion) that extends through the boot (96, Fig. 4) to which the front retainer (102) is coupled ([0041] “Since transparent ring abuts PCB 60 and pad 68, these elements are also retained by cover 96”).
Regarding claim 9, wherein the LEDs (62) are radially mounted in the front retainer around the anvil (Figs. 2 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEONG (US 20100149790 A1) in view of Friedman (US 20110188232 A1).
Regarding claim 2, LEONG discloses the impact tool as disclosed in claim 1 including the front and rear retainer as explained above.
However, LEONG does not disclose a fastener extending from the front retainer to the portion of the rear retainer extending through the boot.
Friedman discloses the use of a fastener (456) to mount a case member (422) onto a mounting boss (442). ([0112], Fig. 22)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impact tool of LEONG by incorporating a fastener mechanism as taught by Friedman in order to further secure the both retainers so they wont be easily dislodged in the case the tool is dropped.
Regarding claim 3, the portion of the rear retainer (68 of LEONG) extending through the boot (96 of LEONG) wherein the fastener (456 of Friedman) is a threaded fastener (Fig. 22) that is received within a threaded bore (the bore into which fastener seats, see Fig. 22) to form a threaded connection, and wherein a clamping force is applied to the boot by the threaded connection (Fig. 22 of Friedman). Leong doesn’t disclose a portion of the rear retainer extending through the boot is configured as a boss.
Friedman teaches that a portion of the rear retainer (432) extending through the boot (418/424) is configured as a boss (Fig. 22)
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear retainer of Leong to have a portion configured as a boss as taught by Friedman, in order to provide a more secure coupling.
Regarding claim 4, LEONG discloses the impact tool as disclosed in claim 1, including wherein the boot (96) includes an opening (106) and the rear retainer (68) includes a slot (Fig. 3), and a power wire (64).
LEONG does not teach wherein the impact tool further comprises an electrical connector arranged in the front retainer and a power wire extending from the electrical connector, through the opening and the slot, to an LED control board of the impact tool.
Friedman discloses impact tool comprises an electrical connector (78a) arranged in the front retainer and a power wire (76b) extending from the electrical connector (550b), through the opening and the slot, to an LED control board (60b) of the impact tool.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impact tool of LEONG by incorporating a connector and LED control board as taught by Friedman in order to optimize the functionality of the impact tool. Additionally, It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify arrangement of LEONG in view Friedman’s electrical connector and power wire to extend from the connector, through an opening and a slot, to a LED control board, since applicant has not disclosed that such arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with LEONG in view Friedman arrangement.

Regarding claim 17, A rotary power tool comprising: 
a housing (Fig. 2);
 an electric motor (Implicit, ([0028]) supported in the housing; a battery pack supported by the housing for providing power to the motor ([0028]); 
a drive assembly (18, 22) for transferring torque from the motor to an output member (24) rotatably supported by the housing (Fig. 2); 
a boot (96) covering a front portion of the housing (Fig. 2); 
a front retainer (102) arranged on the boot (96); a plurality of lenses (72) radially mounted in the front retainer (102) around the output member (24); 
a plurality of LEDs (62), each LED (62) respectively arranged within one of the lenses (72, [0034]) and mounted on a PCB (60); 
a rear retainer (68) arranged between the boot (96) and the front portion of the housing (Figs. 2 and 4), 
LEONG does not teach the rear retainer including a threaded boss that extends through an aperture in the boot; and 
a fastener extending through the front retainer and received within the boss to form a threaded connection, wherein a clamping force is applied to the boot by the threaded connection.
Friedman teaches a retainer element (432/430) including a threaded boss (442) that extends through an aperture in the boot (420) (Fig. 21, [0112]); and a fastener (456) extending through the front retainer (422) and received within the boss to form a threaded connection [0112], wherein a clamping force is applied to the boot by the threaded connection (Fig. 22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impact tool of LEONG by incorporating a fastener mechanism as taught by Friedman in order to further secure the both retainers so they wont be easily dislodged in the case the tool is dropped.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEONG (US 20100149790 A1) in view of Bartoszek (US 20160131353 A1).
Regarding claim 6, LEONG discloses the impact tool as disclosed in claim 1 including a PCB (60) and an intermediate wire (64).
However, LEONG does not disclose a plurality of PCBs.
Bartoszek discloses a plurality of PCBs (570) ([0029], “a plurality of PCB's 570”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impact tool of LEONG by incorporating more than one PCB as taught by Bartoszek as a matter of design choice to increase functionality.
Regarding claim 7, wherein the lenses (72 of LEONG) are configured to respectively cover and retain the PCBs (60 of LEONG) and the LEDs (62 of LEONG) to the front retainer (102 of LEONG).
Regarding claim 8, wherein the intermediate wire (64 of LEONG) is a set of intermediate wires arranged between two of the PCBs (as modified by Bartoszek).

Allowable Subject Matter
Claims 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Based upon a thorough examination of the specific impact tool of the Applicant' s claimed invention, the Examiner has determined that no prior art exists that anticipates the limitations listed below in the application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structure that distinguish this application over the prior art include “an LED control board at least partially located within the impact housing portion; an electrical connector arranged in the front retainer, the electrical connector configured to electrically connect at least one of the PCBs to the LED control board via a power wire extending between the electrical connector and the LED control board, and through the opening in the boot; and a rear retainer arranged between the boot and the impact housing portion, wherein the rear retainer includes a groove through which the power wire extends to electrically connect the LEDs to the LED control board”
These features are not found in the prior art in any form that could anticipate this device. Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible. 
The combinations of the claimed limitations are novel and found to be allowable over the prior art. The cited reference taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Claims 5 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731